Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 and 25 August 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William E. Kalweit, Registration No. 70,481, on 08 October 2021.

The application has been amended as follows: 


To claim 1:
On line 17: insert “the” between “in” and “NAND”.
To claim 4: 
On line 2: replace “in a bit” with “in the bit”. 
To claim 5: 
On line 2: replace “the bit corresponds to an order of a region” with “the bit for each region corresponds to an order of a respective region”. 
To claim 7: 
On line 3: replace “wherein a region” with “wherein each region”.
To claim 8: 
On line 6: replace “an indication” with “a respective indication”. 
To claim 13: 
 On line 2: replace “in a bit” with “in the bit”. 
To claim 14: 
On line 2: replace “the bit corresponds to an order of a region” with “the bit for each region corresponds to an order of a respective region”. 
To claim 16: 
On line 3: replace “wherein a region” with “wherein each region”.
To claim 17: 
On line 5: replace “an indication” with “a respective indication”. 
To claim 22: 
 On line 2: replace “in a bit” with “in the bit”. 
To claim 23: 
On lines 2-3: replace “the bit corresponds to an order of a region” with “the bit for each region corresponds to an order of a respective region”. 
To claim 25: 
On line 3: replace “wherein a region” with “wherein each region”.
To claim 26: 


Allowable Subject Matter
Claims 1-20 are allowed as amended by Examiner’s Amendment.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach to “erase a physical block of the NAND array; initialize a data structure corresponding to the physical block in response to erasing the physical block, the data structure being initialized in the NAND array in the physical block or in a maintenance area of the NAND array that is separate from the physical block; receive a write request that includes a logical page and data to be written at the logical page; establish an entry in a logical-to-physical mapping table between the logical page and a physical page of the physical block of the NAND array to which the data is written, the entry being in a region of the logical-to-physical mapping table, the region being one of multiple regions of the logical-to-physical mapping table; and write, in NAND array, an indication of the region in the data structure as part of performing the write request to write the data to the physical block, wherein the indication is unset only when the data structure is initialized” because the closest prior art of record, US Patent Application Pub. No. US 2017 /0075600 A1 (Jung), teaches that the data structure is initialized and maintained in a volatile buffer of internal memory when the data block is written [0038] [0043] and therefore does not teach to initialize, in the NAND array, the data structure corresponding to the physical block in response to erasing the physical block, and US Patent Application Pub. No. US 2015/0324284 A1 (Kim) teaches that the data structure is only flushed to non-volatile memory as part of a background ..  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139